EXHIBIT 10.1


LIFEWAY FOODS, INC.


March 5, 2016




Douglas A. Hass
Via Email


Re: Terms of Employment


Dear Doug:


I am delighted to confirm that Lifeway Foods, Inc. (the "Company") has offered
you a position on the terms described below:


Start Date: March 21, 2016.
 
Title and Reporting:  During the term of your employment with the Company, you
will serve as Legal Counsel and will report directly to the Chief Executive
Officer, Chief Financial Officer and/or Chief Operating Officer.


Duties and Responsibilities:  You will have the duties and responsibilities that
are normally associated with the position described above and such additional
responsibilities as may be prescribed by the Company from time to time.  You
will devote all of your business time, energy, business judgment, knowledge and
skill and your best efforts to the performance of your duties with the Company.
The foregoing will not prevent you from (i) with prior written notice to the
Chief Executive Officer, serving on the boards of directors of non-profit
organizations; (ii) participating in charitable, civic, educational, or
community affairs; (iii) managing your passive personal investments; and (iv)
undertaking pro bono or other uncompensated legal projects consistent with
applicable rules of professional conduct for attorneys; provided, with respect
to each of (i)-(iv) above, such activities, individually or in the aggregate, do
not interfere or conflict with your duties hereunder or create an actual or
potential business or fiduciary conflict.
 
Base Salary:  During the period of your employment with the Company, the Company
will pay you a base salary at the annual rate of $315,000 in accordance with the
usual payroll practices of the Company and subject to withholdings and
deductions, but at no time less frequently than equal monthly payments.
 
Annual Bonus:  In addition to your base salary payable to you hereunder, you may
also be eligible to receive additional bonus or incentive compensation during
the period of your employment with the Company based upon a target bonus
opportunity of ten percent (10%) of your base salary, as shall be determined in
the sole discretion of the Board of Directors of the Company (or a committee
thereof), consistent with the bonus or incentive plans, if any, to be
established from time to time for employees of the Company.
 
Benefits and Vacation:  You will be eligible to participate in all health
benefits, insurance programs, and other employee welfare benefits plans
maintained by the Company for its employees generally, in accordance with the
terms thereof (and subject to any applicable waiting periods or other
eligibility requirements), as amended from time to time.  You also will be
entitled to paid vacation time in accordance with the Company's policy on
accrual and use applicable to employees as in effect from time to time.  In
addition, upon presentation of appropriate documentation, you will be reimbursed
by the Company for reasonable business expenses in accordance with Company
policies, in connection with the performance of your duties hereunder.  If there
is any conflict between this letter and the Company's plan documents, the plan
documents will prevail.  In addition, the Company reserves the right in its sole
discretion to amend or terminate its compensation plans, programs, or benefits
at any time.



--------------------------------------------------------------------------------

License to Practice Law:  You have represented to the Company that you are
licensed to practice law in the States of Illinois and Indiana only, and you
agree to apply for and maintain such licenses as are required to practice law as
an in-house counsel in the states in which the Company operates (within such
time frames required by the applicable laws, regulations and rules of those
states) as necessary for the performance of your duties.  The Company will
obtain professional malpractice insurance applicable to your employment as
in-house legal counsel.


Representations:  You represent and warrant to the Company that (a) you have the
legal right to accept this offer and to perform all of the obligations on your
part to be performed hereunder, and (b) you are not a party to any agreement or
understanding, written or oral, and are not subject to any restriction, which,
in either case, could prevent you from accepting this offer or performing all of
your duties and obligations described hereunder.


At-Will Employment:  Your employment with the Company will be "at-will."  You
may resign at any time, and the Company may terminate your employment at any
time for any (or no) reason and with or without notice.
 
Restrictive Covenants:  As a condition to your employment, you will execute the
Company's Restrictive Covenants Agreement, a copy of which is attached hereto as
Exhibit A.
 
Tax Matters:  The Company may withhold from any and all amounts payable under
this offer letter or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.  The
intent of the parties is that payments and benefits under this letter comply
with Code Section 409A and the regulations and guidance promulgated thereunder
(collectively "Code Section 409A") and, accordingly, to the maximum extent
permitted, this letter shall be interpreted to be in compliance therewith.  In
no event whatsoever shall the Company or its affiliates be liable for any
additional tax, interest or penalty that may be imposed on you by Code Section
409A or damages for failing to comply with Code Section 409A.  Notwithstanding
anything to the contrary in this offer letter, if you are deemed on the date of
termination to be a "specified employee" within the meaning of that term under
Code Section 409A(a)(2)(B), then with regard to any payment or the provision of
any benefit that is considered deferred compensation under Code Section 409A
payable on account of a "separation from service," such payment or benefit shall
not be made or provided until the date which is the earlier of (A) the
expiration of the six (6)-month period measured from the date of such
"separation from service," and (B) the date of your death, to the extent
required under Code Section 409A.  Upon the expiration of the foregoing delay
period, all payments and benefits delayed (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to you in a lump sum, and any remaining payments and
benefits due shall be paid or provided in accordance with the normal payment
dates specified for them.  To the extent that reimbursements or other in-kind
benefits under this letter constitute "nonqualified deferred compensation" for
purposes of Code Section 409A, (A) all such expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you, (B) any
right to such reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (C) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.  For purposes of Code
Section 409A, your right to receive any installment payments hereunder shall be
treated as a right to receive a series of separate and distinct payments.
 

--------------------------------------------------------------------------------

Dodd-Frank:  Your rights with respect to any incentive compensation, including,
without limitation, the annual bonus, will in all events be subject to (i) any
right that the Company may have under any Company recoupment policy or other
agreement or arrangement applicable to you, or (ii) any right or obligation that
the Company may have regarding the clawback of "incentive-based compensation"
under Section 10D of the Securities Exchange Act of 1934, as amended, and any
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission (or any applicable listing
exchange).  In addition, notwithstanding anything herein to the contrary, any
bonus or incentive or equity-based compensation, or other compensation, payable
to you hereunder or otherwise will be subject to repayment or recoupment
(clawback) by the Company to the extent applicable under Section 304 of
the Sarbanes-Oxley Act of 2002.


Governing Law:  This letter agreement will be governed by, and construed under
and in accordance with, the internal laws of the State of Illinois, without
reference to rules relating to conflicts of laws.


Entire Agreement:  This letter and the exhibit attached hereto constitute the
entire understanding between you and the Company with respect to the subject
matter hereof and supersede any and all prior agreements or understandings
between you and the Company with respect to the subject matter hereof, whether
written or oral.  This letter agreement may be amended or modified only by a
written instrument executed by you and the Company.
 

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



This letter and your employment with the Company is contingent on a background
check and your compliance with the Immigration and Naturalization Service
regulations requiring the establishment of your identity and right to work in
the United States.  If this letter agreement accurately reflects your
understanding as to the terms and conditions of your employment with the
Company, please sign and date one copy of this letter agreement in the space
provided below and return the same to me for the Company's records.


Doug, I would like to take this opportunity to welcome you to the Company.  I
very much look forward to working with you.


Very truly yours,


LIFEWAY FOODS, INC.






By: /s/ Edward Smolyansky


Name:           Edward Smolyansky


Title:             Chief Operating Officer


 
 
 

 
The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of my employment with the Company, and I hereby confirm
my agreement to the same.
 






Dated:  March 5,
2016                                                                          /s/
Douglas A. Hass
Employee's Signature
 
 
 

--------------------------------------------------------------------------------





EXHIBIT A


RESTRICTIVE COVENANTS AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

LIFEWAY FOODS, INC.
 
RESTRICTIVE COVENANTS AGREEMENT
 
 
THIS RESTRICTIVE COVENANTS AGREEMENT (this "Agreement") is made by and between
Lifeway Foods, Inc. (together with its direct and indirect subsidiaries, the
"Company") and the undersigned individual ("Employee").


WHEREAS, in partial consideration for Employee's employment with the Company and
Employee's incentive compensation opportunities, the Company wishes to enter
into this Agreement and bind Employee to certain restrictive covenants in favor
of the Company and the Company's Affiliates as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. CONFIDENTIALITY.  During the course of Employee's employment with the
Company, Employee will have access to Confidential Information.  For purposes of
this Agreement, "Confidential Information" means all data, information, ideas,
concepts, discoveries, trade secrets, inventions (whether or not patentable or
reduced to practice), innovations, improvements, know-how, developments,
techniques, methods, processes, treatments, drawings, sketches, specifications,
designs, plans, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its Affiliates (or any of their respective predecessors, successors or
permitted assigns), including, without limitation, any such information relating
to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, partners and/or
competitors.  Employee agrees that Employee shall not, directly or indirectly,
use, make available, sell, disclose or otherwise communicate to any person,
other than in the course of Employee's assigned duties and for the benefit of
the Company, either during the period of Employee's employment or at any time
thereafter, any Confidential Information or other confidential or proprietary
information received from third parties subject to a duty on the Company's and
its Affiliates' part to maintain the confidentiality of such information, and to
use such information only for certain limited purposes strictly for the benefit
of the Company or any of its Affiliates.  The terms and conditions of this
Agreement shall remain strictly confidential, and Employee hereby agrees not to
disclose the terms and conditions hereof to any person or entity, other than
immediate family members, legal advisors or personal tax or financial advisors,
or, solely for the purpose of disclosing the limitations on Employee's conduct
imposed by the provisions of this Agreement prospective future employers who, in
each case, agree to keep such information confidential.  Notwithstanding the
foregoing, Confidential Information shall not include any information that
Employee can demonstrate (i) was lawfully in Employee's possession prior to
commencing employment with the Company or any of its predecessors, successors or
Affiliates and not obtained in connection with Employee's commencement of such
employment, or (ii) constitutes industry knowledge or is generally available, or
is made generally available, to the public other than as a result of a direct or
indirect disclosure by Employee.
 
2. NONCOMPETITION.  Employee acknowledges that (i) Employee performs services of
a unique nature for the Company that are irreplaceable, and that Employee's
performance of such services to a competing business will result in irreparable
harm to the Company, (ii) Employee has had and will continue to have access to
Confidential Information, which, if disclosed, would unfairly and
inappropriately assist in competition against the Company or any of its
Affiliates, (iii) in the course of
 
 

--------------------------------------------------------------------------------

Employee's employment by a competitor, Employee would inevitably use or disclose
such Confidential Information, (iv) the Company and its Affiliates have
substantial relationships with their customers and Employee has had and will
continue to have access to these customers, (v) Employee has received and will
receive specialized training from the Company and its Affiliates, and Employee's
duties to the Company will involve more than legal counseling, and (vi) Employee
has generated and will continue to generate goodwill for the Company and its
Affiliates in the course of Employee's employment. Accordingly, during
Employee's employment and service with the Company and for the Restricted Period
(defined below), to the maximum extent permitted by applicable law, Employee
agrees that Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged
(I) in the business of manufacturing, selling or marketing kefir products,
(II) in competition with the Company, or (III) in any material business in which
the Company is engaged, or plans to be engaged, on the date of Employee's
termination of employment, in the Restricted Territory.  Notwithstanding the
foregoing, nothing herein shall prohibit Employee from being a passive owner of
not more than two percent (2%) of the equity securities of a publicly traded
corporation engaged in a business that is in competition with the Company, so
long as Employee has no active participation in the business of such
corporation.  For purposes of this Section 2, (a) the "Restricted Period" shall
mean the twelve (12) month period immediately following the date of Employee's
termination of employment and service, and (b) the "Restricted Territory" shall
mean, collectively: (i) the geographic area(s) within a one hundred (100) mile
radius of any and all Company location(s) in, to, or for which Employee worked,
to which Employee was assigned or had any responsibility (either direct or
supervisory) at the time of termination of Employee's employment and at any time
during the twelve (12) month period prior to such termination; (ii) all of the
specific customer accounts, whether within or outside of the geographic area
described in (i) above, with which Employee had any contact or for which
Employee had any responsibility (either direct or supervisory) at the time of
termination of Employee's employment and at any time during the twelve (12)
month period prior to such termination; and (iii) any state(s) of the United
States that contain the geographic area(s) described in (i) or (ii) above.
 
3. NONSOLICITATION; NONINTERFERENCE.
 
(a)     During Employee's employment and service with the Company and for a
period of twelve (12) months thereafter, Employee agrees that Employee shall
not, except in the furtherance of Employee's duties to the Company, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, solicit, aid or induce any individual or entity that is, or was
during the twelve-month period immediately prior to the termination of
Employee's employment for any reason, a customer of the Company or any of its
Affiliates to purchase goods or services then sold by the Company or any of its
Affiliates from another person, firm, corporation or other entity or assist or
aid any other persons or entity in identifying or soliciting any such customer.
 
(b)    During Employee's employment and service with the Company and for a
period of twelve (12) months thereafter, Employee agrees that Employee shall
not, except in the furtherance of Employee's duties to the Company, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (A) solicit, aid or induce any advisor, consultant, employee,
representative or agent of the Company or any of its Affiliates to leave such
employment or retention or solicit, aid or induce any employee of the Company or
any of its Affiliates to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or hire or retain any such employee, or take any action to materially
assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, representative or agent, or
(B) interfere, or aid or induce any other person or entity in interfering, with
the relationship between the Company or any of its subsidiaries or Affiliates
and any of their respective vendors, joint venturers or licensors.  Any person
described in this Section shall be deemed covered by this Section while so
employed or retained and for a period of twelve (12) months thereafter.
 
 

--------------------------------------------------------------------------------

4. NONDISPARAGEMENT.  Employee agrees not to make negative comments or otherwise
disparage the Company or any of its Affiliates or any of their respective
partners, members, officers, directors, employees, shareholders, agents or
products.  The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
 
5. INVENTIONS.  (a)  Employee acknowledges and agrees that all ideas, methods,
inventions, discoveries, improvements, work products, developments or works of
authorship ("Inventions"), whether patentable or unpatentable, (A) that relate
to Employee's work with the Company, made or conceived by Employee, solely or
jointly with others, during the period of Employee's employment or service with
the Company, or (B) suggested by any work that Employee performs in connection
with the Company, either while performing Employee's duties with the Company or
on Employee's own time, shall belong exclusively to the Company (or its
designee), whether or not patent applications are filed thereon. Employee hereby
irrevocably conveys, transfers and assigns to the Company the Inventions and all
patents that may issue thereon in any and all countries, whether during or
subsequent to the period of Employee's employment or service with the Company,
together with the right to file, in Employee's name or in the name of the
Company (or its designee), applications for patents and equivalent rights (the
"Applications").  Employee will, at any time during and subsequent to the period
of Employee's employment or service with the Company, and at the Company's
expense, make such applications, sign such papers, take all rightful oaths, and
perform all acts as may be reasonably requested from time to time by the Company
with respect to the Inventions.  Employee will also execute assignments to the
Company (or its designee) of the Applications, and give the Company and its
attorneys all reasonable assistance (including the giving of testimony) to
obtain the Inventions for the Company's benefit, all without additional
compensation to Employee from the Company.  If the Company is unable for any
other reason to secure Employee's signature on any document for this purpose,
then Employee hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Employee's agent and attorney in fact, to
act for and in Employee's behalf and stead to execute any documents and to do
all other lawfully permitted acts in connection with the foregoing.
 
(b)     In addition, the Inventions will be deemed Work for Hire, as such term
is defined under the copyright laws of the United States, on behalf of the
Company and Employee agrees that the Company will be the sole owner of the
Inventions, and all underlying rights therein, in all media now known or
hereinafter devised, throughout the universe and in perpetuity without any
further obligations to Employee.  If the Inventions, or any portion thereof, are
deemed not to be Work for Hire, Employee hereby irrevocably conveys, transfers
and assigns to the Company, all rights, in all media now known or hereinafter
devised, throughout the universe and in perpetuity, in and to the Inventions,
including, without limitation, all of Employee's right, title and interest in
the copyrights (and all renewals, revivals and extensions thereof) to the
Inventions, including, without limitation, all rights of any kind or any nature
now or hereafter recognized, including, without limitation, the unrestricted
right to make modifications, adaptations and revisions to the Inventions, to
exploit and allow others to exploit the Inventions and all rights to sue at law
or in equity for any infringement, or other unauthorized use or conduct in
derogation of the Inventions, known or unknown, prior to the date hereof,
including, without limitation, the right to receive all proceeds and damages
therefrom.  In addition, Employee hereby waives any so-called "moral rights"
with respect to the Inventions.  To the extent that Employee has any rights in
the results and proceeds of Employee's service to the Company that cannot be
assigned in the manner described herein, Employee agrees to unconditionally
waive the enforcement of such rights.  Employee hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents that may issue thereon, including, without limitation, any rights that
would otherwise accrue to Employee's benefit by virtue of Employee being an
employee of or other service provider to the Company.
 
(c)    Employee shall comply with all relevant agreements, policies and
guidelines of the Company regarding the protection of confidential information
and intellectual property and potential conflicts of interest. Employee
acknowledges that the Company may amend any such policies and guidelines from
time to time, and that Employee remains at all times bound by their most current
version.
 
 

--------------------------------------------------------------------------------

(d)    The provisions of this Section 5 shall not apply to an Invention for
which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on Employee's own time, unless
(A) the invention relates (i) to the business of the Company, or (ii) to the
Company's actual or demonstrably anticipated research or development, or (B) the
Invention results from any work performed by Employee for the Company.
 
6. RETURN OF COMPANY PROPERTY.  On the date of Employee's termination of
employment with the Company for any reason (or at any time prior thereto at the
Company's request), Employee shall return all Confidential Information or other
property belonging to the Company or any of its Affiliates (including, but not
limited to, any Company-provided laptops, computers, cell phones, wireless
electronic mail devices or other equipment, or documents and property belonging
to the Company).
 
7. COOPERATION.  Upon the receipt of reasonable notice from the Company
(including outside counsel), Employee agrees that while employed by the Company
and thereafter, Employee will respond and provide information with regard to
matters in which Employee has knowledge as a result of Employee's employment
with the Company, and will provide reasonable assistance to the Company, its
Affiliates and their respective representatives in defense of any claims that
may be made against the Company or its Affiliates, and will assist the Company
and its Affiliates in the prosecution of any claims that may be made by the
Company or its Affiliates, to the extent that such claims may relate to the
period of Employee's employment with the Company (collectively, the "Claims"). 
Employee agrees to promptly inform the Company if Employee becomes aware of any
lawsuits involving Claims that may be filed or threatened against the Company or
its Affiliates.  Employee also agrees to promptly inform the Company (to the
extent that Employee is legally permitted to do so) if Employee is asked to
assist in any investigation of the Company or its Affiliates (or their actions)
or another party attempts to obtain information or documents from Employee
(other than in connection with any litigation or other proceeding in which
Employee is a party-in-opposition) with respect to matters Employee believes in
good faith to relate to any investigation of the Company or its Affiliates, in
each case, regardless of whether a lawsuit or other proceeding has then been
filed against the Company or its Affiliates with respect to such investigation,
and shall not do so unless legally required.  During the pendency of any
litigation or other proceeding involving Claims, Employee shall not communicate
with anyone (other than Employee's attorneys and tax and/or financial advisors
and except to the extent that Employee determines in good faith is necessary in
connection with the performance of Employee's duties hereunder) with respect to
the facts or subject matter of any pending or potential litigation or regulatory
or administrative proceeding involving the Company or any of its Affiliates
without giving prior written notice to the Company or the Company's counsel. 
Upon presentation of appropriate documentation, the Company shall pay or
reimburse Employee for all reasonable out-of-pocket travel, duplicating or
telephonic expenses incurred by Employee in complying with this section.
 
8. REASONABLENESS OF COVENANTS.  In signing this Agreement, Employee has
carefully read and considered all of the terms and conditions of this Agreement
and the restraints imposed on Employee's conduct hereunder, Employee agrees that
these restraints are necessary for the reasonable and proper protection of the
Company and its Affiliates and their trade secrets and confidential information
and that each and every one of the restraints is reasonable in respect to
subject matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent Employee from obtaining other
suitable employment during the period in which Employee is bound by the
restraints.  Employee acknowledges that each of these covenants has a unique,
very substantial and immeasurable value to the Company and its Affiliates and
that Employee has sufficient assets and skills to provide a livelihood while
such covenants remain in force.  Employee further covenants that Employee will
not challenge the reasonableness or enforceability of any of the covenants set
forth in this
 
 

--------------------------------------------------------------------------------

Agreement, and that Employee will reimburse the Company and its Affiliates for
all costs (including reasonable attorneys' fees) incurred in connection with any
action to enforce any of the provisions of this Agreement if either the Company
and/or any of its Affiliates is the prevailing party in such dispute or if
Employee challenges the reasonableness or enforceability of any of the
provisions of this Agreement.  It is also agreed that each of the Company's
Affiliates will have the right to enforce all of Employee's obligations to that
Affiliate under this Agreement and shall be third party beneficiaries
hereunder.  Employee acknowledges and agrees that the restrictive covenants set
forth in this Agreement are independent covenants and shall be in addition to,
and shall not supersede or be deemed to be in lieu of, any restrictive covenants
set forth in any other agreement between Employee and the Company or its
Affiliates, including, without limitation, any restrictive covenants set forth
in any equity-based incentive plan or grant agreement.
 
9. REFORMATION.  If it is determined by a court of competent jurisdiction in any
state that any restriction in this Agreement is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.
This Agreement does not, in any way, restrict or impede Employee from exercising
Employee's rights under Section 7 of the National Labor Relations Act or
exercising other protected rights to the extent that such rights cannot be
waived by agreement.
 
10. TOLLING.  In the event of any violation of the provisions of this Agreement,
Employee acknowledges and agrees that the post-termination restrictions
contained herein shall be extended by a period of time equal to the period of
such violation, it being the intention of the parties hereto that the running of
the applicable post-termination restriction period shall be tolled during any
period of such violation.
 
11. SURVIVAL OF PROVISIONS.  The obligations contained in this Agreement shall
survive the termination of Employee's employment or service with the Company and
shall be fully enforceable thereafter.
 
12. AFFILIATES.  For purposes hereof, the Company's "Affiliates" shall mean any
individual or entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by or is under common control with the
Company.  For purposes of this definition, "control" means the power to direct
the management and policies of another, whether through the ownership of voting
securities, by contract or otherwise.
 
13. EQUITABLE RELIEF AND OTHER REMEDIES.  Employee acknowledges and agrees that
the Company's remedies at law for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and, in recognition of this
fact, Employee agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company shall be entitled to obtain
equitable relief in the form of specific performance, a temporary restraining
order, a temporary or permanent injunction or any other equitable remedy which
may then be available, without the necessity of showing actual monetary damages
or the posting of a bond or other security.
 
14. SEVERABILITY.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
15. NO RIGHT TO CONTINUED SERVICE.  Nothing herein shall give Employee any right
to continued employment or service with the Company or any of its Affiliates, or
in any way limit the right of the Company to terminate Employee's employment or
service at any time and for any reason (or no reason), with or without notice.
 
 

--------------------------------------------------------------------------------

16. SUCCESSORS AND ASSIGNS.  This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns.  Employee's
obligations under this Agreement shall not be assignable by Employee.
 
17. COUNTERPARTS.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
18. GOVERNING LAW; JURISDICTION.  This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of Illinois without giving
effect to the choice of law principles thereof.  Each of the parties agrees that
any dispute between the parties shall be resolved only in the courts of the
State of Illinois or the United States District Court for the Northern District
of Illinois and the appellate courts having jurisdiction of appeals in such
courts.  In that context, and without limiting the generality of the foregoing,
each of the parties hereto irrevocably and unconditionally (a) submits in any
proceeding relating to this Agreement or Employee's employment by, or service
to, the Company or any Affiliate, or for the recognition and enforcement of any
judgment in respect thereof (a "Proceeding"), to the exclusive jurisdiction of
the courts of the State of Illinois, the court of the United States of America
for the District of Illinois, and appellate courts having jurisdiction of
appeals from any of the foregoing, and agrees that all claims in respect of any
such Proceeding shall be heard and determined in such Illinois State court or,
to the extent permitted by law, in such federal court, and (b) consents that any
such Proceeding may and shall be brought in such courts and waives any objection
that Employee or the Company may now or thereafter have to the venue or
jurisdiction of any such Proceeding in any such court or that such Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same.
 
19. ENTIRE AGREEMENT.  This Agreement may be amended or modified only by a
written instrument executed by Employee and the Company.
 
*  *  *  *  *
 


IN WITNESS WHEREOF, Employee has executed this Agreement on this 7th day of
March, 2016.
 
 

 
EMPLOYEE




/s/ Douglas A. Hass 


Print Name:  Douglas A. Hass
 
 
 
 
 